Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-10 and 12-21 are rejected on the ground of provisional non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application Serial No. 16/819,126.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of the ‘126 application.  For example, claim 1 of this application recites some of the features in claim 1 of the ‘126 application, but does not include features relating to “calculating the occupied bandwidth (OBW)”, does not include “normalizing the signals” and “identifying the frequency bin with the highest power”, and also does not include features relating to “identifying waveforms for transmission”, as in claim 1 of the ‘126 application.  Also, the dependent claims of these cases recite similar and/or the same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The independent claims (1, 10 and 16) essentially recite a series of mathematical procedures. This judicial exception is not integrated into a practical application because the values of frequencies and power calculated at these frequencies are not used by any structure which would be considered as “significantly more”.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the calculated variables are not used by hardware and/or are used to adjust a physical structure (such as a transmitter) and/or perform a method step using the calculated values of the variables.  Therefore, there are no practical limits on the claimed concepts of calculating these variables.  

For example, using the Guidance Flowchart steps, Step 2A “is the claim directed toward an abstract idea”, the answer is yes, where the abstract idea is a formula or process for calculating or performing spectral analysis.  Regarding Step 2B “does the claim require additional elements that amount to significantly more?”, the answer is no, as generic processors for executing steps of calculating variables are not significantly more than the calculating itself.  The recitation of a practical application of using the calculated variables may add significantly more as required by this section. 

It is also noted that the instant specification sets forth that MATLAB provides the “specific details” of the recited steps.  For example, sections [0019] and [0051] of the 

Therefore, as the claims do not recite features related to using the results of mathematical processes (which appear to be conventionally used in spectral analysis), in a practical application or with specific hardware, these independent claims do not recite something significantly more than the (abstract) idea of spectral analysis itself. 

It is also noted that the dependent claims do not add a feature which may be considered as “significantly more” either, as these claims also recite further “calculations”, which still render these claims as abstract ideas without any practical limits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 and 12-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
cos_mix = cos (0:rads_per_sample:rads_per_signal) is not understandable. 
While some of the variables are defined in the claims, the colons “:” used in the argument of the cosine function as shown above appear to set forth three different variables and it is not clear if these variables are multiplied together or not.  The variables “n” and (sig_len- 1) do not appear to have a clear meaning.  Also the last step of “output the comparison of the bin power in each frequency bin to the at least one expected frequency spectrum” is unclear, as it is not clear how something is output to a frequency spectrum.  Claim 1 also recites a “spectrum analyzer to having”, which needs correction.  Therefore, the scope of the independent claims as currently written is unclear.  The dependent claims are rejected due to dependency.  Correction is required.     

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.  Regarding Applicant’s points on page 8 relating to Double Patenting, Applicant’s and the Examiner agree that the claims of the instant application and a related application are not identical, the Examiner still maintains that as the instant claims are a broader (agreed as different) version of the related case’s claims, the Double Patenting rejection is still appropriate.  Applicant’s representative has also set forth however, that a Terminal Disclaimer may be submitted in the future. 

evaluation of Cos”. For example, as the units of the cosine function are degrees or radians, it is unclear what and/or how “radians per sample” or “radians per” can be arguments in the cosine function.  Simple multiplication of variables may be understood by a formula, however, this “cos mix” is not a simple formula and/or is not simply understood by reading the claim and/or is not understood from the specification.   

Regarding Applicant’s points that a “signal collector is significantly more”, the Examiner respectfully disagrees and sets forth that this signal collector is not significantly more with respect to the frequency analysis, as the signal must be first “collected” or input before being analyzed.  The addition of conventional devices used for their conventional purposes does not add something significantly more.  For example, adding a “display” (to display results/signals) or a “printer” (to print out the results/signals) is not significantly more with respect to the frequency analysis. Therefore, as the claim only recites details of analysis and does not use any result of the analysis to adjust or modify a structure or actively perform some method step using the results of the analysis, the claims are directed to the (abstract) idea of the analysis itself.  Regarding the Enfish case, these arguments are not relevant to the instant case, as Enfish related to improving computer processes, however, the details of the instant claims do not relate to improving a computer’s process and they also do not improve the process of a signal spectrum analyzer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646